868 F.2d 458
276 U.S.App.D.C. 129
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.STEEL BAR MILLS ASSOCIATION and National Steel ProducersAssociation, Petitioners,v.ENVIRONMENTAL PROTECTION AGENCY, Respondent.
No. 88-1608.
United States Court of Appeals, District of Columbia Circuit.
Feb. 22, 1989.

Before SPOTTSWOOD W. ROBINSON, III, HARRY T. EDWARDS and SENTELLE, Circuit Judges.
JUDGMENT
Per Curiam.


1
This cause came on for consideration on a petition for review of an order of the Environmental Protection Agency, and was briefed and argued orally by counsel.  The issues have been accorded full consideration by the Court, and occasion no need for an opinion.  See Local Rule 14(c).

On consideration thereof, it is

2
ORDERED and ADJUDGED by the Court that the order of the Environmental Protection Agency under review in this cause be and hereby is affirmed;  and it is


3
FURTHER ORDERED by the Court that the stay issued herein on August 26, 1988, be and hereby is dissolved;  and it is


4
FURTHER ORDERED by the Court that the mandate herein issue forthwith.